            Case 1:20-cv-00103-RDM Document 31 Filed 07/16/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 CENTER FOR BIOLOGICAL DIVERSITY,
   et al.,

          Plaintiffs,                             Case No.: 1:20-cv-00103-RDM

    v.

 U.S. ARMY CORPS OF ENGINEERS,
    et al.,

          Defendants,

    and

 FG LA LLC,

          Defendant-Intervenor.



  [PROPOSED] ORDER ON PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED
 STATES ARMY CORPS OF ENGINEERS’AND DEFENDANT-INTERVENOR FG LA
      LLC’S JOINT MOTION TO EXTEND TIME TO FILE OPPOSITIONS TO
           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION


         The Court orders that Defendant United States Army Corps of Engineers’ and Defendant-

Intervenor FG LA LLC’s Joint Motion To Extend Time To File Oppositions To Plaintiffs’

Motion For Preliminary Injunction is DENIED. Defendants shall file their oppositions by July

21, 2020.

SO ORDERED this __ day of _____, 2020. ____
Case 1:20-cv-00103-RDM Document 31 Filed 07/16/20 Page 2 of 2




                                       ___________________________
                                       The Honorable Randolph D. Moss
                                       United States District Judge
